Per Curiam.
By decision dated January 9, 1992, respondent was suspended for one year nunc pro tunc as of September 18, 1990 and until further order of the court. It was further provided that respondent would be reinstated upon his compliance with certain conditions set forth in the decision (Matter of Wojcik, 179 AD2d 868).
Respondent has now established his compliance with the conditions specified by this court. Petitioner has advised that it has no grounds upon which to object to respondent’s reinstatement. Accordingly, respondent will be reinstated to the practice of law, effective immediately.
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that respondent be and hereby is reinstated as an attorney and counselor at law in the State of New York, effective immediately.